PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/189,509
Filing Date: 22 Jun 2016
Appellant(s): Fu et al.



__________________
Aaron Morrow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Nov. 23, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 12-13, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bezelgues US Patent Application Publication No. 2014/0044854 (hereinafter referred to as Bezelgues) and Huang US Patent No. 5,643,627 (hereinafter referred to as Huang), Kirk-Othmer, Food and Feed Technology (hereinafter referred to as Kirk-Othmer), and Bot US Patent Application Publication No. 2014/0010945 (hereinafter referred to as Bot).
Regarding claims 12, Bezelgues teaches a method of making a liquid creamer ([0051]) that is free of added emulsifier ([0033]) comprising mixing milk fat ([0011], e.g., heavy cream or liquid whole milk,) with liquid milk such as liquid whole milk ([0011]), sugar syrup ([0011], e.g., corn and maple syrup), and non-fat milk solids ([0011]); heating the mixture that comprises sugar syrup, cream and milk at a temperature of 45 ºC -85 ºC ([0051]); homogenizing to obtain an emulsion([0052-0053]); UHT treatment ([0052]) and aseptic packaging ([0052]) as recited in claim 12. 
Bezelgues teaches that the creamer has added sugar content of 12%-35% ([0012] and [0014]), milk protein content of 1%-5% ([0012] and [0014]), and a Lumisizer instability index about 4 (Fig. 1, [0029] and [0056]), which falls within the ranges recited prima facie case of obviousness exists. (MPEP 2144.05 I).
The instant claim recites the process of i) obtaining ingredients including milk; ii) preparing a premix of milk protein and sugar syrup; iii) mixing the premix with nonfat dry milk, iv) adding the milk fat of step i), while Bezelgues teaches the process of mixing protein sugar, milk fat, and nonfat dry milk powder together, i.e., the prior art and the claimed invention differ in the order of adding the components. However, the selection of any order of mixing ingredients is prima facie obvious. (See MPEP 2144.04 IV).
The instant claim recites heating the sugar syrup while Bezelgues teaches heating the mixture comprising the sugar syrup. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV). 
Bezelgues does not explicitly teach the weight ratio of liquid milk /sugar syrup during mixing. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the ratio of milk proteins and sugar syrup so as to make a creamer with desired sweetness. As such, the ratio of milk/sugar syrup as recited in the claim is merely an obvious variant of the prior art.

The mixture as disclosed by Bezelgues comprises liquid milk and nonfat dry milk powder, the liquid milk necessarily contributes water to the mixture, which is interpreted to read on “water in the premix is obtained from the liquid milk”.
Bezelgues is silent regarding “low agitation or alternative process conditions to avoid foam” or “low shear mixing”. 
Huang teaches a method of making a cup set yogurt comprising the step of blending dry ingredients with milk at low speed to avoid foaming (Example 2, column 9, line 1-2 ). 
Both Bezelgues and Huang are directed to a process of making dairy products. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bezelgues by including a low speed agitation (e.g., blending) to avoid foam.
Bezelgues in view of Huang is silent regarding particle size ranging from 0.01 to 2 µm with particle size specifically being d50 <1 µm and d90 <1.5 µm and having no particles above 10 µm. In the same field of endeavor, Kirk-Othmer teaches that coffee creamer requires an optimum particle (e.g., fat droplet)  size range of 0.2-1 µm and a narrow size distribution because the particle size of a coffee creamer is critical to its 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bezelgues by controlling the particle size to 0.2-1 µm through homogenization in order to deliver an optimum whitening power.
The particle size range taught by Kirk-Othmer falls within the particle size range recited in the claim. 
The creamer particle with a size of 0.2-1 µm will necessarily have a d50< 1 µm and d90< 1.5 µm, and substantially lack of any particles above 10 µm.
Bezelgues in view of Huang and Kirk-Othmer, directed to a liquid creamer, is silent regarding the temperature at which the aseptic filling is performed. 
Bot teaches that aseptic packing of a dairy cream for coffee should be at 8-10 ºC ([0140]; [0112]).
Both Bezelgues and Bot are directed to dairy products for coffee that are subjected to aseptic packing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bezelgues by applying the temperature of aseptic filling as taught by Bot because the temperature range is well recognized in the art is a standard practice.
The temperature of aseptic packaging as taught by Bot falls within that recited in claim 12. 
Bezelgues discloses that the creamer has minimal phase separation (e.g., creaming, sedimentation, age gelation) for at least 3, or 4, or 5 or 6 or more months prima facie case of obviousness exists. (MPEP 2144.05 I).
Furthermore, given that Bezelgues in view of Huang, Kirk-Othmer and Bot teaches a process of manufacturing a liquid creamer comprising mixing the same ingredients, and subjecting the mixture to the same homogenizing, UHT treatment, aseptically filling as those recited in the claim, it logically follows that the liquid creamer of Bezelgues in view of Huang, Kirk-Othmer and Bot has the feature of having no phase separation for at least 9 months of storage at 0.5 - 20 ºC.
Regarding claim 13, Bezelgues teaches that UHT treatment is conducted at 141 ºC for about 5 seconds or any suitable duration ([0051] and [0052]), which allows a time duration that is slightly below 5 seconds. Further, instant claim 13 teaches that the UHT is performed at a minimum temperature of 141 ºC for about 3 seconds, which allows a time duration that is slightly above 3 seconds. As such, the temperature and time duration of UHT as taught by Bezelgues reasonably overlap with that recited in claim 13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Even if one considers that the time duration as taught by Bezelgues does not overlap with that recited in claim 13, they are very close to each other, especially in the capacity of achieving an effective pasteurization. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim 
Regarding claim 17, Bezelgues teaches that the creamer has a mass ratio of added sugar/milk protein ranging from 10:1 to 18:1 ([0021]), which falls within the range recited in claim 17. 
Regarding claim 18, Bezelgues teaches that the fat is a fat source selected from the group consisting of heavy cream, liquid whole milk, partially defatted liquid milk, whole milk powder, milk fat and combinations thereof ([0011]).
Regarding claim 20, Bezelgues teaches adding flavor to the mixture ([0052]).
Regarding claim 21, Bezelgues in view of Huang, Kirk-Othmer and Bot teaches what has been recited above but does not explicitly teach the ratio of liquid milk and NFDM in the mixture. However, Bezelgues teaches that liquid milk contributes to the fat and protein contents of the creamer and NFDM contributes to the protein content of the creamer ([0011]). Bezelgues also teaches that the creamer comprises 2.5-12% fat and 1-5% protein ([0014]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of liquid milk and NFDM provided that the final creamer has the amounts of protein and fat falling in the suitable ranges. As such, the ratio as recited in the claim is merely an obvious variant of the prior art.
 Bezelgues teaches heating the mixture at a temperature of 45 ºC -85 ºC such that the protein denatures ([0051]) but does not specifically teach heating sugar syrup. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV). The temperature as disclosed by Bezelgues overlaps with the temperature range as recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

(2) Response to Argument
Appellant asserts on pages 7-8 of the Brief that cited references alone or in combination fail to disclose each element of the present claims. In particular, appellant asserts that primary reference Bezelgues teaches combining all the ingredients in one step, that Bezelgues does not teach to achieve a complete hydration and nothing in Bezelgues teaches any important or effect of adding extra steps to achieve completed hydration of NFDM before adding milk fat. Appellant goes on to argue that complete hydration provides extra advantage of stabilizing fat droplet.
Those arguments are not persuasive. As enumerated in the office action mailed 06/29/2020 and in this Examiner’s Answer to Appeal Brief, the selection of any order of mixing ingredients is prima facie obvious and selection of any order of performing process steps is prima facie obvious, in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).  (See MPEP 2144.04 IV). In the instant case, appellant has not shown any criticality of the sequential steps of adding and/or mixing in achieving the full hydration of NFDM. As for total hydration, hydrating all the solid by dissolution is merely a standard procedure for an artisan who is mixing milk powder with a solution phase to make a liquid creamer. Although Bezelgues does not teach the extra advantage of hydration as proposed by the appellant, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
For the forgoing reasons listed above, appellant’s argument regarding secondary reverences Huang, Kirk-Othmer and Bot are not persuasive.
Appellant asserts on pages 8-9 of the Brief that 1) Declaration I compared the effects of presently claimed process with the one-step mixing process as disclosed by primary reference Bezelgues on the stability of the final product, 2) Declaration II provided the specific conditions of the Bezelgues process and demonstrates that low shearing Bezelgues process produced a creamer with a Lumisizer reading that is higher than the creamer obtained from the claimed process, and 3) Declaration III demonstrates that appellant included the heating step of Bezelgues in recreating the process of Bezelgues and sugar content is as prescribed in the cited embodiment. In 
However, as enumerated in the Office Actions mailed on 05/06/2009, 11/04/2009 and 03/27/2020, Declarations I-III filed under 37 CFR 1.132 are insufficient to overcome the rejections set forth. For example:  
In Declaration I filed 04/01/2009, it is not clear which embodiment of Bezelgues is being compared with the claimed process. Appellant indicates that in recreating Bezelgues process, all the ingredients are added in the mix tank and the mixing is conducted using a high shear agitation. However, examiner notes that the Lumisizer instability result of the freshly made creamer as disclosed by Bezelgues shows a stable value of near 4 (Bezelgues reference, creamer 3, Fig. 1), which does not match with the Lumisizer instability result for the “high shear Bezelgues process” as disclosed in  Fig. 5, para. 13 of Declaration, but is in good agreement with the Lumisizer instability result for “low shear one step mixing” of Fig. 5. Given that it is unclear if the data in Declaration I reflects the embodiment of Bezelgues, it would not be possible for the examiner to evaluate the unexpected results asserted in para. 10, 11, 12, 14, 15, and storage stability result part of para. 13 of Declaration.  
Appellant in para. 13 of Declaration I evaluates the Lumisizer instability of “high shear Bezelgues process”, low shear one step mixing process and the presently claimed process the result of which is shown in Fig. 5 in which Appellant concludes that the presently claimed process is critical in forming a stable final emulsion (measured as the Lumisizer instability values) because the final product made by the presently claimed process has the lowest Lumisizer instability of 2.45-3.61 with narrowest variation, while the product made by the 
Further regarding the Lumisizer instability value set forth in Fig. 5 of para. 13 of Declaration I, the appellant indicates that the Lumisizer instability value is measured against the freshly made product for all three processes. However, it is not clear if a new creamer was made for each data point or if stability was measured over time for the same sample given that x-axis shows trial date and no information has been provided regarding the experimental conditions used to create this data. Para. 13 of Declaration I further discusses the result pertaining to the storage stability (measured as particle size distribution) of the final product produced by both the claimed process and the “Bezelgues process”. However, the data presented in this part is insufficient to demonstrate the criticality because Fig. 7 shows the particle size distribution of the Bezelgues creamer at 4 days, 12 days, and 20 days, however, for the final product made by the presently claimed process it only shows the particle size distribution for one day and no data is showing the particle size distribution change over the days (Fig. 9). 
Likewise, Fig. 8 only presents data of Lumisizer instability value change over the time for Bezelgues creamer but the same measurement for the claimed product is Declaration I does not overcome the obviousness rejection that is made in the previous rejection because the appellant has failed to make a proper showing of the unexpected results as enumerated above. 

In Declaration II filed 07/12/2009, the examiner notices that it is not still clear which embodiment of Bezelgues is being compared with the claimed invention. Appellant attempted to recreate the Bezelgues process by mixing 3680 lbs cream, 7748.6 lbs whole milk and 7006.32 lbs sugar syrup in one pot (Table, para. 3) at a temperature of about 7.5 ºC and stirring at a low agitation but without outside heating and then asserts that this is the real Bezelgues’ process. Appellant asserts the data shows that 
Appellant asserts that recreated “Bezelgues’ process” generates a substantial amount of foam and results in yield and phospholipids loss, for the reason that the solid fat stabilizes the foam. However, the real Bezelgues’ process will not have such an issue because solid fat will necessarily melt at 45-85 ºC, therefore stirring the mixture at this temperature with low agitation will not generate the amount of foam as appellant disclosed, as demonstrated by the claimed process in para. 3 where no foam is observed at all when the mixture is stirred at low as 38 ºC. Furthermore, the examiner is not able tell, from the asserted formulation of “Bezelgues’ process” as shown in the Table of para. 3, which embodiment or example of Bezelgues this asserted “Bezelgues’ process”  is creating, nor could the examiner tell how much sugar is in the formulation given that no information is given about the content of sugar in the sugar syrup. 
Appellant asserts in para. 9 of Declaration II that the Lumisizer reading of the freshly made Bezelgues creamer is not consistent for different batches of production, ranging from 3-23. This result conflicts with Bezelgues’ disclosure because Bezelgues clearly teaches a stabilized reading of 4. In order to clearly establishes that the comparative data reflects In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950). See MPEP 716.07. 
Appellant asserts in para. 11 of Declaration II that the 9 months stability data for the claimed process is presented in Fig. 7 of the Declaration II. However, the examiner is not able to tell the particle size data from left panel of Fig. 7 due to the poor resolution of the Figure. To conclude, the unexpected result as presented by Declaration II does not overcome the obviousness rejection that is made in the previous rejection because the appellant has failed to make a proper showing of the unexpected results as enumerated above.
In Declaration III filed 12/19/2019, appellant asserts that the real Bezelgues process is actually recreated in Declaration II in comparing with the claim invention. In particular, appellant asserts in para. 3 of Declaration III that since UHT is performed in recreating Bezelgues process, the experiment recited in Declaration II actually did include the 
Second, as recited in Declaration II, appellant mixed 680 lbs cream, 7748.6 lbs whole milk and 7006.32 lbs sugar syrup in one pot to recreate Bezelgues process, but fails to disclose the concentration of sugar in the sugar syrup, thus it would not be possible for an skilled in the art to know the percentage of sugar in the creamer for the Bezelgues process recreated by the appellant. As a comparison, Bezelgues clears teaches that creamer 3 comprises 25% sugar, 10% fat and 2.1% protein. As such, appellant’s assertion that the sugar content is according to the embodiment of Bezelgues is merely an allegation that lacks factorial support.  As such, Declaration III is not sufficient to demonstrate that the Bezelgues process recreated by the appellant reflects the real Bezelgues embodiment and is thus not sufficient to rebut the obviousness rejection that is made in the previous rejections because the appellant has failed to make a proper showing of the unexpected results.
 
 Appellant asserts on pages 9-10 that Bezelgues does not teach the limitation that UHT treatment temperature is at minimum of 141 ºC for about 3 seconds. In particular, appellant asserts that Bezelgues teaches UHT treatment at 141 ºC for about 
These arguments are not persuasive. Bezelgues teaches UHT treatment at 141 ºC for about 5 seconds or any suitable duration ([0051] and [0052]), which allows a time duration that is slightly below 5 seconds. Instant claim 13 teaches that the UHT is performed at a minimum temperature of 141 ºC for about 3 seconds, which allows a time duration that is slightly above 3 seconds. As such, the time of Bezelgues and that of recited in claim 13, if not considered being overlapping, are very close to each other, especially in the capacity of achieving an effective pasteurization. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Appellant is reminded that the important teaching of Titanium Metals Corp. of America v. Banner, 778 F.2d 775 is that the claimed ranges or amounts do not overlap with the prior art but are merely close that prima facie one skilled in the art would have expected them to have the same properties. In the instant case, it appears that both the claimed UHT process and the UHT process of Bezelgues have resulted in a mixture that have the same effect or properties, i.e., a mixture that is sufficiently pasteurized, but appellant has failed to demonstrate they are of different properties.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.L./Examiner, Art Unit 1793
 
 Conferees:

/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793      
                                       
                                                                                                                                                           /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.